PER CURIAM.
We affirm the judgment below substantially on the basis of so much of the majority opinion of the Appellate Division, reported at 178 N.J.Super. 109 (1981), as determines the validity of the classification of rate schedule. In so doing, we intimate no view on the admissibility of the rent rolls under the business records exception to the hearsay rule, Evid. R. 63(13).
For affirmance—Chief Justice WILENTZ and Justices PASHMAN, CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O’HERN—7.
For reversal—None.